Citation Nr: 1541488	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied TDIU in September 2012. 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.


FINDING OF FACT

The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 C.F.R. §§ 3.340, 4.16(a), (b) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In light of the full grant of the benefit sought as to the issue of a TDIU, any error in providing appropriate notice or assistance would be harmless error.
TDIU

The Veteran essentially contends that his service-connected disabilities render him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for depression at 50 percent; prostate cancer, status post radical prostatectomy at 40 percent; coronary artery disease (CAD) at 30 percent; diabetes mellitus type 2 at 20 percent; and erectile dysfunction at 0 percent.  The Veteran's combined disability rating has been at least 70 percent since December 2009.  Therefore, the Veteran's disability meets the percentage rating standards for TDIU on a scheduler basis.  38 C.F.R. § 4.16(a).   The question, therefore, is whether his service-connected disabilities preclude him from securing or following a substantially gainful occupation.

Treatment records dated in March 2010 from M.P., DO regarding the Veteran's heart disease noted that the Veteran stated he had heartburn and fatigue and was "on the verge of retirement" because he was exhausted all the time and was in a high pressured work environment.  The clinician noted occasional complaints of dyspnea, with trouble breathing upon physical exertion; fatigue almost daily; and dizziness about once a month when the Veteran made sudden moves.  

In December 2010, the Veteran submitted an Application for Increased Compensation Based on Unemployability.  The Veteran reported that he had last worked at Bass Pro Shops in April 2010 in financial accounting and that he had not had any time lost due to illness at that job.  He stated, however, that he left his job due to high pressure that he was no longer able to handle due to his failing health.  He stated he suffered fatigue, dizziness, exhaustion, bladder issues, and hearing loss which prevented him from going back into the work place.  

In May 2011, the Veteran submitted a lay statement that his bladder issues still persisted, including urinating without knowing it, frequent urination with little volume, immediate urgent and painful urination needs, and many trips to the bathroom during the night.  He stated his Depends Pads did not always work and he has urinated in his pants many times without realizing it had happened.  He stated that this factor was a hindrance that would prevent him from gaining meaningful employment or generally being out in public.

In May 2011, a competed questionnaire from the payroll manager at Bass Pro Shops stated the Veteran was no longer working due to "retirement."

In June 2011, the Veteran submitted a statement that he left his job due to high pressure and failing health.  He stated he went through 3-4 pads per day and that if he could not get to a bathroom within a minute or so, he could not hold his urination which was immediate and urgent, and that he had to get up numerous times per night, which cut into his sleep.  

In July 2011, the Veteran was given VA examinations for his prostatectomy and his heart condition.  Regarding the prostate, the VA examination report noted that the Veteran had a radical prostatectomy in 2002, with current systemic symptoms including weakness and fatigue.  There were also urinary symptoms including urgency, weak or intermittent stream, dysuria, dribbling, hematuria, and daytime frequency of urination every hour as well as nighttime voiding five or more times per night.  The Veteran had to wear absorbent material that must be changed 2 to 4 times per day.  Effects of the problem on usual daily activities included a severe impact on chores, shopping, exercise, sports, recreation, traveling, dressing, and toileting; a moderate impact on bathing and grooming, and a mild impact on feeding.  

The examiner also evaluated the Veteran's heart condition and noted fatigue, but no history of myocardial infarction; rheumatic fever; hypertensive heart disease; heart rhythm disturbance; valvular heart disease; angina; dizziness; syncope; or dyspnea.  Overall, the examiner opined that the Veteran's claim of unemployability was less likely as not caused by or a result of CAD and/or prostate cancer.  The rationale was that the Veteran was skilled in finance and could work at home or with company that had a less high stress environment that could allow for his medical conditions.  The examiner also noted that multiple other medical conditions would have an impact on the Veteran's physical symptoms including cervical spine conditions with paraesthesia; hearing impairment; and depressive symptoms.  The examiner noted a history of CAD with stents in 1997 and no current symptoms upon exertion and no hospitalization since 1997, as well as a history of prostate cancer with current urinary problems and need for absorbent pads.  He noted the Veteran worked in finance for over 35 years and worked actively and full time around and after heart condition and prostate surgery, but then quit his job of 9 years duration in April 2010 as financial reporting manger with Bass Pro due to high stress/pressure environment that was impacting his health.

In May 2012, the Veteran was afforded a VA psychological examination.  The Veteran was assigned a GAF score of 55 reflecting difficulties in social occupational and interpersonal functioning to include past difficulties with concentration and focus in the work place due to his depressive symptoms as well as his physical discomfort.  The examiner noted the Veteran stated that he worked in corporate finance for many years and that he had done well at work, but toward the end of his career, he was having increasing difficulty with concentration and focus because of his physical difficulties from his treatment from his prostate cancer, as well as his decreased energy both because of his physical discomfort and his depression, resulting in his deciding to retire in 2010.  Overall, the examiner noted he displayed symptoms consistent with depressed mood, anxiety, near continuous anxiety and depression impacting on his ability to function independently appropriately and effectively; chronic sleep impairment; mild memory loss; difficulties with concentration flattened affect; disturbances of motivation and mood; some difficulty with irritability; and some difficulty in maintaining effective social relationships.

In June 2012, the Veteran was seen with complaints of chest discomfort described as a heaviness to the left center of his chest with associated weakness and faintness and shortness of breath.  He stated it has been going on 1-2 times daily for the past two weeks and persisted for 5-10 minutes.  It was relieved with rest.

In July 2013, the Veteran presented to the VAMC with incontinence, and increased urinary frequency.  He stated urinary symptoms had been better after his prostate surgery for a while but were worsening again. 

In January 2014, private clinician Dr. R.A. submitted a letter stated that he was the Veteran's primary care physician who treated him from 2001 to 2009 and noted the Veteran suffered from diabetes, residuals of prostate cancer, CAD, and depression.  He stated that based on his knowledge of what it takes to obtain and maintain meaningful employment, and knowing the "devastating" effects those disabilities have on "the mind and body" that it was his belief that the Veteran's disabilities and required medications render him unemployable.  

Based on review of the evidence, the Board finds that a TDIU is warranted.  The weight of the evidence clearly demonstrates that the Veteran has service-connected disabilities that when taken together demonstrate such severity as to preclude employment.  

Although the July 2011 VA examiner opined that some of the Veteran's service-connected disabilities did not preclude him from work at home or in a less high stress environment, the more recent 2014 private opinion noted that the Veteran's disabilities when taken all together precluded him from working again. Furthermore, the July 2011 specifically noted the Veteran had other health issues which impacted his ability to work, such as his depression, for which he has service connection.  The May 2012 VA psychology examination reflected the Veteran's difficulties in social occupational and interpersonal functioning to include past difficulties with concentration and focus in the work place, due to his depressive symptoms as well as his physical discomfort.  And while the July 2011 examiner stated his belief that the Veteran could work, at the same time he noted the Veteran's status post prostatectomy and his urination problems had a "severe" impact on other daily activities including chores, shopping, exercise, sports, recreation, traveling, dressing, and toileting.  The Board finds the Veteran's statements that his status post prostatectomy and urination problems have become worse in recent years competent and credible and this is confirmed by the medical evidence of record.  The Veteran worked in finance for over thirty years. It is not clear what sort of financial advisor job would be less stressful or allow the Veteran to work from home.  Given the significant physical and psychological symptoms caused by the Veteran's service-connected disabilities, the Board finds that the medical and lay evidence demonstrates that he is no longer capable of performing as a financial advisor in an office environment.  See Timmerman, supra.  As such, the Board finds that entitlement to TDIU is warranted.  38 C.F.R. §§ 3.341, 4.16, 4.19.


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


